Case 2:18-cv-00650-SDW-LDW Document 58 Filed 10/12/18 Page 1 of 2 PageID: 1014
 PROSKAUER ROSE LLP
 Lawrence R. Sandak
 One Newark Center
 Newark, NJ 07102
 973-274-3200
 lsandak@proskauer.com

 Attorneys for Plaintiff
 Waterfront Commission of
 New York Harbor

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  WATERFRONT COMMISSION OF NEW
  YORK HARBOR,

                         Plaintiff,

                 v.

  PHILIP MURPHY, in his official capacity as              Civil Action No. 2:18-cv-00650
  Governor of New Jersey,                                 (SDW)(LDW)

                         Defendant,

                 and

  STEPHEN M. SWEENEY in his official capacity
  as President of the New Jersey Senate; CRAIG J.
  COUGHLIN, in his official capacity as Speaker of
  the New Jersey General Assembly; the NEW
  JERSEY SENATE; and the NEW JERSEY
  GENERAL ASSEMBLY,

                        Intervenor Defendants.




                      NOTICE OF MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that, upon the annexed Declaration of Michael A. Cardozo

 dated October 12, 2018, and the exhibits thereto; the Statement of Undisputed Material Facts

 submitted pursuant to Rule 56.1 of the Local Rules of the United States District Court for the
Case 2:18-cv-00650-SDW-LDW Document 58 Filed 10/12/18 Page 2 of 2 PageID: 1015



 District of New Jersey; and the accompanying Memorandum of Law dated October 12, 2018,

 Plaintiff Waterfront Commission of New York Harbor hereby moves this Court, before the

 Honorable Susan D. Wigenton, United States District Judge, in the Martin Luther King Building

 & United States Courthouse, 50 Walnut Street, Newark, New Jersey 07101, at a date and time to

 be set by the Court, for an Order: (i) granting summary judgment in favor of Plaintiff pursuant

 to Federal Rule of Civil Procedure 56; and (ii) for such other and further relief as the Court may

 deem just and proper.

           PLEASE TAKE FURTHER NOTICE that a proposed form of Order is annexed

 hereto.


 Dated: October 12, 2018                      /s/ Lawrence R. Sandak
                                              Lawrence R. Sandak
                                              Proskauer Rose LLP
                                              One Newark Center
                                              Newark, NJ 07102
                                              Telephone: (973) 274-3256
                                              Fax: (973) 274-3299
                                              lsandak@proskauer.com

                                              Michael A. Cardozo*
                                              Jordan B. Leader*
                                              Eleven Times Square
                                              New York, NY 10036-8299
                                              212-969-3000
                                              mcardozo@proskauer.com
                                              jleader@proskauer.com

                                              John E. Roberts*
                                              One International Place
                                              Boston, MA 02110
                                              617-526-9600
                                              jroberts@proskauer.com

                                              * Admitted pro hac vice

                                              Attorneys for Plaintiff Waterfront Commission of
                                              New York Harbor


                                                  2
